                          Case 2:19-cv-04980-AB-SK Document 179-1 Filed 08/12/20 Page 1 of 3 Page ID #:3030



                              1   William W. Oxley, SBN 136793 (Admitted in Related Case)
                                  Email: woxley@bakerlaw.com
                              2   BAKER & HOSTETLER LLP
                                  11601 Wilshire Boulevard, Suite 1400
                              3   Los Angeles, CA 90025-0509
                                  Telephone: 310.820.8800
                              4   Facsimile: 310.820.8859
                              5   Kevin M. Bovard, SBN 247521
                                  Email: kbovard@bakerlaw.com
                              6   Jeffrey W. Lesovitz (Admitted Pro Hac Vice in Related Case)
                                  Email: jlesovitz@bakerlaw.com
                              7   Meghan Rohling Kelly, SBN 292236
                                  Email: mkelly@bakerlaw.com
                              8   BAKER & HOSTETLER LLP
                                  2929 Arch Street, 12th Floor
                              9   Philadelphia, PA 19104-2891
                                  Telephone: 215.568.3100
                             10   Facsimile: 215.568.3439
                             11   Attorneys for Defendant
                                  GUEST-TEK INTERACTIVE
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   ENTERTAINMENT LTD.
      L OS A NGELES




                             13   (additional counsel listed on following page)
                             14
                             15
                             16                     IN THE UNITED STATES DISTRICT COURT
                             17                         CENTRAL DISTRICT OF CALIFORNIA
                             18                                      WESTERN DIVISION
                             19
                                  NOMADIX, INC.,                                      Case No.: 2:19-cv-04980-AB-FFM
                             20
                                                 Plaintiff,                           Honorable André Birotte Jr.
                             21
                                         v.                                           [PROPOSED] ORDER GRANTING
                             22                                                       GUEST-TEK’S MOTION FOR
                                  GUEST-TEK INTERACTIVE                               RECONSIDERATION, OR IN THE
                             23   ENTERTAINMENT LTD.,                                 ALTERNATIVE FOR STAY OF
                                                                                      EXECUTION, OF ORDER
                             24                  Defendant.                           GRANTING NOMADIX’S
                                                                                      MOTION FOR ATTORNEYS’
                             25                                                       FEES AND COSTS [DKT. NO. 178]
                             26                                                       Hearing:
                                                                                      September 11, 2020
                             27                                                       10:00 AM
                             28

                                    [PROPOSED] ORDER GRANTING GUEST-TEK’S MOTION FOR RECONSIDERATION, OR IN THE ALTERNATIVE FOR STAY OF
                                          EXECUTION, OF ORDER GRANTING NOMADIX’S MOTION FOR FEES AND COSTS; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 179-1 Filed 08/12/20 Page 2 of 3 Page ID #:3031



                              1   Michael J. Swope (Admitted Pro Hac Vice)
                                  Email: mswope@bakerlaw.com
                              2   BAKER & HOSTETLER LLP
                                  999 Third Avenue, Suite 3500
                              3   Seattle, WA 98104-4040
                                  Telephone: 206.332.1379
                              4   Facsimile: 206.624.7317
                              5   Andrew E. Samuels (Admitted Pro Hac Vice)
                                  Email: asamuels@bakerlaw.com
                              6   BAKER & HOSTETLER LLP
                                  200 Civic Center Drive, Suite 1200
                              7   Columbus, OH 43215-4138
                                  Telephone: 614.228.1541
                              8   Facsimile: 614.462.2616
                              9   Thomas D. Warren (SBN 160921)
                                  Email: tom.warren@warrenterzian.com
                             10   WARREN TERZIAN LLP
                                  700 S. Flower Street, Suite 1000
                             11   Los Angeles, CA 90017
B AKER & H OSTETLER LLP




                                  Telephone: 213.410.2620
   A TTORNEYS AT L A W




                             12
      L OS A NGELES




                                  Attorneys for Defendant
                             13   GUEST-TEK INTERACTIVE
                                  ENTERTAINMENT LTD.
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                    [PROPOSED] ORDER GRANTING GUEST-TEK’S MOTION FOR RECONSIDERATION, OR IN THE ALTERNATIVE FOR STAY OF
                                          EXECUTION, OF ORDER GRANTING NOMADIX’S MOTION FOR FEES AND COSTS; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 179-1 Filed 08/12/20 Page 3 of 3 Page ID #:3032



                              1         Having considered Defendant Guest-Tek Interactive Entertainment Ltd.’s
                              2   Motion for Reconsideration, or in the Alternative for Stay of Execution, of Order
                              3   Granting Nomadix’s Motion for Fees and Costs, and finding good case therefor, the
                              4   Court GRANTS the Motion.
                              5         It is hereby ORDERED that Defendant’s Motion for Reconsideration is
                              6   GRANTED.
                              7         [IN THE ALTERNATIVE:] It is hereby ORDERED that execution on
                              8   Nomadix’s award of fees and costs is hereby STAYED pending the Ninth Circuit’s
                              9   mandate in Guest-Tek’s appeal (9th Cir. No. 20-55439).
                             10
                             11         IT IS SO ORDERED.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12
      L OS A NGELES




                             13   Dated:
                             14                                                      Honorable André Birotte Jr.

                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                                  -1-
                                    [PROPOSED] ORDER GRANTING GUEST-TEK’S MOTION FOR RECONSIDERATION, OR IN THE ALTERNATIVE FOR STAY OF
                                          EXECUTION, OF ORDER GRANTING NOMADIX’S MOTION FOR FEES AND COSTS; CASE NO.: 2:19-CV-04980-AB-FFM
